DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b):  “Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3, 5, and 7-17 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following may not be an exhaustive list of errors and should serve as a guide for applicant to place the claims into proper form. 

In claim 1, lines 11 and 13 “said at least first fastening element” and “said at least second fastening element” are indefinite because it is unclear what is meant by the phrase. On its face, the language would suggest there are first, second, third, etc fastening elements. As best understood, there can be multiple first fastening elements and multiple second fastening elements. Applicant should amend these limitations to read “said at least one first fastening element”. For clarity, applicant should further amend the introduction of these elements to read “at least one first fastening element” instead of “at least a first fastening element.”

In claim 1, lines 11-12 “wherein said at least first fastening element is arranged in an overlapping region between two adjacent modules and in an overlapping region within the same module,” is indefinite. It is unclear if one of the modules overlaps with itself, an adjacent module, both, or something else entirely. It is also unclear what is meant by “the same module”.  The specification does not elaborate on the above limitation and the drawings are of insufficient quality to provide clarifying details. NOTE: While applicant has pointed to figures 8 and 9A as providing support and clarification, the Office does not see such details in said figures. 

In claim 3, “said at least second fastening element” is indefinite as discussed above. 

In claim 13, “at least one parameter” is introduced twice (lines 5 and 7). It is unclear if applicant is claiming multiple parameters or a single parameter.

Claim 14 is indefinite because the kit components do not match the elements of the device recited in claim 1 and therefore it is unclear how one can assemble a device with the wrong components (e.g. claim 14 does not contain the fasteners required by the device of claim 1). Clarification and correction are required. 

In claims 15 and 16, “hood-like” is indefinite because it is unclear what is meant by “hood-like”. The word “like” is extremely, extremely broad. While applicant provides clarification for the term “jacket-like” and “trouser-like”, there is no clarification for the term “hood-like”. Since applicant has defined jacket-like as “any garment that is structurally conformed to cover at least one region of the subject’s body above the waist and below the neck” and “trouser-like” as “any garment that is structurally conformed to cover at least one region of the subject’s body below the waist and above the ankle”, the Office will interpret “hood-like” any garment that is structurally conformed to cover at least one region of the subject’s body below the top of the head and above the neck.  

The remaining claims are rejected for depending from a rejected parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (US 8544114). 

    PNG
    media_image1.png
    705
    524
    media_image1.png
    Greyscale

Williams teaches regarding claim:
1.  A modular garment system (FIG 1), the system comprising: a) a jacket-like module (12), and b) a trouser-like module (14), wherein each of said modules comprises at least two fastening elements (140 and 142 of fastening bands 132 and 134) configured to provide a resistance or a support to the movement of a subject's body being contacted by said at least two fastening elements and a compression to said subject's body being contacted by said at least two fastening elements (See jacket and trouser fastening bands shown in detail in FIG 8; wherein the bands have the same structure as evidenced by their identical numberings and wherein the bands are configured to be loosened or tightened to provide the claimed functionality), wherein said at least two fastening elements comprise: a) at least a first fastening element (140), and b) at least a second fastening element (142), wherein said at least first fastening element is arranged in an overlapping region between two adjacent modules and in an overlapping region within the same module (as discussed above, this limitation is indefinite and has been interpreted as best understood according to the broadest reasonable interpretation -- see overlapping region of Williams as annotated above, wherein Williams shows an overlapping region that contains fasteners 132/134 in as much as applicant has shown the same; the overlapping region of Williams is defined by the region in which the jacket is tucked into/overlaps the trousers and wherein 132 vertically stacks with 134 as seen in FIGs 1 and 8; NOTE: applicant has not claimed any interaction or interconnection between the jacket and trouser modules or the sets of fasteners), and wherein said at least second fastening element is arranged in a region of the module acting on a skeletal muscle of a subject's body (as seen in FIG 1, the entire system of Williams acts upon the user’s skeletal muscles in as much as applicant has shown the same).  
3.  The modular garment system according to claim 1, the system further comprising an elastic band, wherein said elastic band comprises at least one region arranged to contact said at least second fastening element (elastic band 54 contacts 142 via connector 64 as seen in FIG 8)
5.  The modular garment system according to claim 1, wherein at least one fastening element comprises elastic fabric, wherein said elastic fabric comprises elastic hook and loop fastening system or elastam fibers, or a combination thereof (hook and loop material of 140/142; this is an elastic fabric in as much as applicant has shown the same – hook material is elastic such that it can repeatedly attach/detach from the loops).  
7.  The modular garment system according to claim 5, wherein said elastic fabric is capable of returning to its original shape and length after being stretched (property of elastic fabric/hook and loop material since the hooks can deform and return to their original shape in order to repeatedly detach/attach).  
8.  The modular garment system according to claim 1, wherein each of said modules comprises a fabric being elastic, breathable, lightweight, adherent, hypoallergenic and adaptable to a subject's body (material 24 of Williams, which is meets the above criteria in as much as applicant has shown the same – 24 is moisture wicking and compressive and may include polyester, or spandex/lycra branded material).  
9.  The modular garment system according to claim 1, wherein each of said modules is designed to be removable from said system (a user can remove the jacket or trousers).  
10. The modular garment system according to claim 1, wherein said at least two fastening elements are configured to reduce muscle hypertonicity (by applying compression in as much as applicant has shown the same).  
11.  A method for rehabilitation of a subject, the method comprising providing to the subject the modular garment system according to claim 1 (Williams teaches the device of claim 1 as discussed above).  
12.  A method for training a subject, the method comprising providing to the subject the modular garment system according to claim 1 (Williams teaches the device of claim 1 above).  
13.  A method for improving physical performance in a subject, the method comprising the steps of: a) providing to the subject the modular garment system according to claim 1, b) measuring in said subject at least one parameter characterizing a physical activity of the subject before said subject performs [[a]] said physical activity, and c) measuring in said subject least one parameter after said subject has performed said physical activity (the device is taught as discussed above; the method steps are all able to be performed by a human user of the device of Williams, such as by visually inspecting the amount of perspiration before and after use, said perspiration being a parameter characterizing physical activity).
14.  A kit for rehabilitation or training of a subject, the kit comprising: a) a jacket-like module, and b) a trouser-like module wherein said modules are configured to reproduce a modular garment system according to claim 1 (Williams teaches the required elements as discussed above).  
15.  The modular garment system according to claim 1, further comprising a hood-like module (incredibly broad limitation as discussed above since applicant provides no clarifying details; the user’s hair is hood-like since it covers a region of a user’s head; a user’s hair tie could also be considered hood-like since it covers a portion of a user’s head, assuming the hair is part of the user’s head – see FIG 10).  
16.  The kit according to claim 14, further comprising a hood-like module (as discussed above).  
17.  The kit according to claim 14, further comprising an elastic band (54 as discussed above).


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are either unpersuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments are addressed below:

Drawings:
Applicant’s arguments for photographs being acceptable have been found unpersuasive. There is nothing about applicant’s invention that requires photographs to properly depict. See rejection above with additional support from the MPEP. Additionally, the photographs are of poor quality, which makes details of the invention difficult to ascertain. Clarity would be greatly enhanced by the enlistment of a quality draftsman. 

112(b) rejections:
Some of applicant’s arguments have been found persuasive and the corresponding rejections have been removed. Many of the 112(b) rejections have been maintained. Several new 112(b) rejections have been introduced by applicant’s amendments. See rejections above. 

102(a)(1) rejections: (see responses in bold)
The modular garment system as claimed in amended claim 1 is not anticipated by the exercise suit reported in Williams, as the latter is structured differently (while there may be structural differences in the disclosure, the structural differences have not been claimed). In particular, it is evident that the first and second fastening elements are not the same as interpreted by the Office, which recites "The fasteners are of two (potentially identical) types that overlap in some fashion and the module contacts an area of a user's body near a skeletal muscle". In contrast, Williams reports fastening elements which do not overlap between the different modules (this is not claimed, only the general presence of an “overlapping region”, which is a broader limitation). There is no connection of the "jacket-like" and the "trouser-like" module (this has not been claimed). Also, "second fastening elements", which would correspond to the one's recited in Applicant's claims, are missing from Williams (see claim rejections above – the claimed fastening elements are present). 
In Applicant's claimed subject matter, the first fastening elements and the second fastening elements are needed for different purposes. First fastening elements provide solid anchorage points as they are intended to connect the "jacket-like" module with the "trousers-like" module and, therefore, also define the desired compression/resistance force to be exerted on the subject when the subject is in anatomical position. Differently, the second fastening elements are intended to increase the compression/resistance force both at the global level and/or in specific body's segments, thus allowing to oppose a resistance or offer a facilitation to the movement (see, page 10, lines 20-26 of the application as filed) (applicant is arguing much more narrowly than claimed and has taken an improperly narrow view of the teachings of the prior art). In contrast, the exercise suit of Williams does not exert longitudinal forces (also not along muscles or muscle chains), since the linkage between the two modules is missing (again, applicant is arguing more narrowly than claimed). The Williams exercise suit also does not exert global or specific forces, due to the lack of corresponding "second fastening elements." Since the fastening elements differ between Williams and Applicant's claimed subject matter, which results in different functionalities, the Williams exercise suit does not anticipate Applicant's claimed subject matter (these differences are not claimed). Further, it would not have been obvious for a person skilled in the art to end up with the Applicant's modular garment system starting from Williams (Williams teaches the claimed subject matter as discussed above. All argued differences in structure and function are not claimed.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/               Primary Examiner, Art Unit 3784